             Case 2:19-cr-00203-RSM Document 476 Filed 03/01/21 Page 1 of 2




 1

 2
                             UNITED STATES DISTRICT COURT
 3
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5   UNITED STATES OF AMERICA,
 6                                                     No. CR19-203RSM
                          Plaintiff,
 7
            v.                                         ORDER CONTINUING TRIAL,
 8                                                     PRETRIAL MOTIONS AND OTHER
     DANIEL HERNANDEZ, et al,                          INTERIM SCHEDULED DATES.
 9
                          Defendant.
10

11

12
            The Court has considered Mr. Islas-Estrada’s Motion to Continue Trial requesting
13

14
     a continuance of the trial date, pretrial motions, and other interim scheduling dates. In

15   light of the facts and circumstances described therein, which are hereby incorporated as

16   findings of fact,
17
            THE COURT FINDS that taking into account the exercise of due diligence, a
18
     failure to grant a continuance of the trial date would deny the defendants and their
19
     counsel the time reasonably necessary for effective preparation, taking into account the
20

21   exercise of due diligence, because defense counsel needs additional time to review the

22   large amount of discovery in this case, conduct their investigation, perform legal
23   research, consider possible defenses and evaluate potential motions practice, and consult
24
     with their respective defendant. 18 U.S.C. § 3161(h)(7)(B)(iv).
25

     ORDER CONTINUING TRIAL PRETRIAL
     MOTIONS AND OTHER INTERIM
     SCHEDULED DATES
     [No. CR19-203 RSM]
     Page 1 of 2
             Case 2:19-cr-00203-RSM Document 476 Filed 03/01/21 Page 2 of 2




            THE COURT FURTHER FINDS that a failure to grant a continuance would likely
 1

 2   result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).

 3          THE COURT FURTHER FINDS that the ends of justice will best be served by a
 4   continuance, and the ends of justice outweigh the best interests of the public and the
 5
     defendants in any speedier trial, as set forth in 18 U.S.C. § 3161(h)(7)(A).
 6
            THE COURT FURTHER FINDS that based on the large amount of discovery in
 7
     the case and the schedules of counsel for the government and the defense, that a lengthy
 8

 9   continuance is both necessary and appropriate.

10          THE COURT FURTHER FINDS that to the extent any particular defendant
11
     objects to the proposed continuance of the trial date, a continuance as to any defendant
12
     tolls the Speedy Trial Act period as to all joined co-defendants. See 18 U.S.C. §
13
     3161(h)(6).
14

15          Accordingly, IT IS ORDERED that the trial date in this matter shall be continued

16   to October 4, 2021, and that pretrial motions and other deadlines in the Time Schedule
17   Order be moved accordingly.
18
            IT IS FURTHER ORDERED that the period of delay from the date of this order to
19
     the new trial date is excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
20
     (h)(7)(B)(iv).
21

22          DATED this 1st day of March, 2021.

23

24                                              A
                                                RICARDO S. MARTINEZ
25                                              CHIEF UNITED STATES DISTRICT JUDGE

     ORDER CONTINUING TRIAL PRETRIAL
     MOTIONS AND OTHER INTERIM
     SCHEDULED DATES
     [No. CR19-203 RSM]
     Page 2 of 2
